Citation Nr: 1635385	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to clothing allowance(s) for 2004 through 2013.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to January 1995.  
This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 determination by the Department of Veterans Affairs (VA), Medical Center (MC) in Biloxi, Mississippi.  

The Veteran was scheduled for a Travel Board hearing for February 2015, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d) (2015).

The issue of entitlement to a clothing allowance for 2014 has been raised by the record in a February 2014 VA Form 9 in which the Veteran stated that the clothing which he "currently" owned "is becoming further damaged."  The Board is unsure if the VAMC has adjudicated an application for 2014.  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran filed an application for a clothing allowance in September 2013.

2.  The Veteran did not file a timely application for a clothing allowance for the years 2004 through 2013.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for 2004 through 2013 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  However, because the Veteran's claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply. See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

Legal Criteria

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date.  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810(b). 

The regulations provide that, except as provided 38 C.F.R. § 3.810(c) (2), an application for clothing allowance must be filed within one year of the anniversary date (August 1st) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1st) and terminate on July 31st of the following year. 38 C.F.R. § 3.810(c)(1).

Under 38 C.F.R. § 3.810(c) (2), exceptions are made when an initial determination of service connection for the qualifying disability is made subsequent to an anniversary date.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  
 
The Veteran is in receipt of service connection for endstage renal disease, epilepsy, dislocation of the left shoulder, status post arthroscopy of the right knee, and tonsillectomy.  He seeks a clothing allowance for wear and tear on his clothing due to knee braces and a bilateral shoulder disability.  (On his application, the Veteran listed both knees and both shoulders and noted that he uses knee braces, takes prednisone, and has end stage renal disease; however, the Veteran is not in receipt of service connection for his left knee or his right shoulder.) 

Essentially, a Veteran has from August of year 1 through July 31st of the next year (year 2) to apply for a clothing allowance for year 2.  Thus, if the Veteran wanted a clothing allowance for 2013, he had to apply prior to August 1, 2013. 

The record shows that an application for an annual clothing allowance was completed by the Veteran on September 16, 2013, as dated by him.  The application was received by VA on September 16, 2013.  Thus, the application was both dated and received past the July 31st due date.  

The Veteran contends that he was "under the assumption that [his] application had already been completed for knee joint problems of which I have been receiving treatment for since year of 2004.  Damages for clothing, date for application deadline was not clearly established."  (The Veteran was granted service connection for his right knee disability in a February 1995 rating decision.)

There is no record of correspondence from the Veteran regarding a clothing allowance claim prior to September 2013, when the current claim was received.  The burden is on the Veteran to apply for benefits.  Although he contends that he was under the "assumption that an applica[tion] had been completed", he has not provided competent credible evidence that he actually completed any such application and that VA received such an application.  Notably, applications must be made on a yearly basis and are paid, where granted, on a yearly basis.  

Because the Board is denying the Veteran's claim for benefits based on the lack of a timely application, the Board need not address whether the Veteran meets the substantive criteria (e.g. VA examination or examination report as specified in 38 C.F.R. §  3.326(c), or appropriate certification that the Veteran's service-connected disability causes wear and tear on clothing, or irreparable damage to a Veteran's outer garments due to physician-prescribed medication for a skin condition) for a clothing allowance with respect to these years.

In sum, as the Veteran did not file a timely application for clothing benefits for the years 2004-2013, he cannot be paid a clothing allowance for those years.  In so concluding, the Board finds that the exception listed in 38 C.F.R. 3.810(c)(2) is not for application in this case.  Accordingly, the claim must be denied.


ORDER

Entitlement to clothing allowance(s) for 2004 through 2013 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


